Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein the reference is defined" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims are ambiguously constructed and indeterminate in scope because they purport to claim both a system and method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 11 embrace or overlap two separate statutory classes of invention set forth in 35 U.S.C. 101 in a single claim.  A claim of this type is precluded by the express language of 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  Each statutory class of claims must be considered independently on its own merits, see Ex parte Lyell (BdPatApp&Int) 17 USPQ2d 1548 Ex Parte Lyell.
Claims 1, 10 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving a ride request comprising a definition of a starting position and a destination position; automatically comparing the ride request with a predefined route of the transportation vehicle; and depending on a result of the comparison automatically deciding whether or not the ride request will be submitted to the user based on a predefined reference.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using a generic computer components under certain method of organizing human activity under marketing or sales activities. That is, other than reciting “evaluation unit”(claims 10 and 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “device”, “evaluation unit” and a “data input” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 10 and 12-14 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-9 and 11, further describe the identified abstract idea. In addition, the limitations of claims 2-9 define how the ride request is processed and the ultimate route is determined which further describes the abstract 

	Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asghari et al. referred herein as Asghari (U.S. Patent Application Publication No. 2019/0370922).

As to claim 1, Asghari teaches a method comprising:
receiving a ride request comprising a definition of a starting position and a destination position; (para 40 “As illustrated in FIG. 1A, a rider 101 sends a ride request to the server 104 via a rider mobile device 102 of the rider 101. The ride request includes a rider location, a rider destination, and a rider wait time. The server 104 receives the ride request from the rider mobile device 102.”)
automatically comparing the ride request with a predefined route of the transportation vehicle; (para 31 “The algorithm allows the riders and drivers to define their profiles. For 
depending on a result of the comparison automatically deciding whether or not the ride request will be submitted to the user based on a predefined reference.(para 42 “As illustrated in FIG. 1C, each of the driver mobile devices 106 submits its bid to the server 104. Accordingly, the server 104 collects all the bids from the driver mobile devices 106 of the candidate drivers and assigns the rider 101 to the highest bidding driver, as illustrated in FIG. 1D.” para 43 “The server 104 simply selects the driver who generates the highest profit, and the rider 101 is assigned to that driver.”)
As to claim 2, Asghari teaches the method of claim 1 as discussed above. 
Asghari further teaches:
wherein the predefined reference comprises a definition of a maximum detour accepted by the user (para 60 “Each request also specifies w as the maximum time the rider can wait after making a request and the maximum detour the rider can afford.”)
As to claim 3, Ashari teaches the method of claim 1 as discussed above. 
Asghari further teaches:
assessing a detour which arises based on the starting position with respect to the predefined route; and/or assessing a detour which arises based on the destination position with respect to the predefined route (para 93 “An updated route 518 is determined based on the rider location 506 and the rider destination 508, as shown in FIG. 5D. The updated route 518 is different than the current route 514, as the rider 502 
As to claim 4, Asghari teaches the method of claim 1 as discussed above. 
Asghari further teaches:
wherein the automatic comparison takes place on a stationary evaluation unit and/or prior to the receipt of the ride request by the user and/or by the transportation vehicle (para 93, the route is compared and updated with respect to the driver’s location either through the driver’s vehicle or the end server)
As to claim 5, Asghari teaches the method of claim 1 as discussed above. 
Asghari further teaches:
determining an acceptance of the ride request; (para 61 “Upon the acceptance of a ride request, the price-aware real-time auction-based ride-sharing system assigns the ride request to a driver.”)
in response thereto, starting a route calculation to the starting position (para 93 )
As to claim 6, Asghari teaches the method of claim 1 as discussed above. 
Asghari further teaches:
wherein the reference is defined in accordance with: a length of the predefined route: and/or a date; and/or a time of day; and/or an occupation of the transportation vehicle; and/or a configuration of the transportation vehicle: and/or an identity of the user  of the transportation vehicle (para 44 “A rider's profile may be used as a tool for the rider to specify how much discount the rider expects to receive in return for a certain amount of detour on the rider's trip. The discount amount expected may be based on the detour 
As to claims 10, 12, 13 and 14 Asghari teaches a device, a computer program product, a signal and a device comprising:
a data input; and an evaluation unit, wherein the data input receives a ride request comprising a definition of a starting position and a destination position, (para 40 “As illustrated in FIG. 1A, a rider 101 sends a ride request to the server 104 via a rider mobile device 102 of the rider 101. The ride request includes a rider location, a rider destination, and a rider wait time. The server 104 receives the ride request from the rider mobile device 102.”)
wherein the evaluation unit is configured, to compare the ride request automatically with a predefined route of the transportation vehicle, (para 31 “The algorithm allows the riders and drivers to define their profiles. For example, from the riders' side: wait no more than 5 minutes, and from drivers' side: drive at most 4 hours/100 miles during the day, etc. 3) The profiles of the drivers and riders are matched automatically by the algorithm, enabling maximum possible gain for drivers, riders and the service provider; and 4) The algorithm enables dynamically re-routing of drivers as new requests enter the system with minimum cost to the driver's and riders constraints.” para 43 “each 
depending on a result of the comparison, to decide automatically whether or not the ride request is submitted to the user based on a predefined reference, (para 42 “As 
cause the evaluation unit to execute a method for assisting a user of a transportation vehicle in finding a suitable fellow passenger, the method comprising: receiving a ride request comprising a definition of a starting position and a destination position; (para 40 “As illustrated in FIG. 1A, a rider 101 sends a ride request to the server 104 via a rider mobile device 102 of the rider 101. The ride request includes a rider location, a rider destination, and a rider wait time. The server 104 receives the ride request from the rider mobile device 102.”)
automatically comparing the ride request with a predefined route of the transportation vehicle; (para 31 “The algorithm allows the riders and drivers to define their profiles. For example, from the riders' side: wait no more than 5 minutes, and from drivers' side: drive at most 4 hours/100 miles during the day, etc. 3) The profiles of the drivers and riders are matched automatically by the algorithm, enabling maximum possible gain for drivers, riders and the service provider; and 4) The algorithm enables dynamically re-routing of drivers as new requests enter the system with minimum cost to the driver's and riders constraints.” para 43 “each driver mobile device 106 performs a branch-and-bound algorithm that conducts an exhaustive search to determine whether the driver can fit a new request into the driver's current scheduling.” Para 93 “The process of the 
depending on a result of the comparison, automatically deciding whether or not the ride request will be submitted to the user based on a predefined reference. (para 42 “As illustrated in FIG. 1C, each of the driver mobile devices 106 submits its bid to the server 104. Accordingly, the server 104 collects all the bids from the driver mobile devices 106 of the candidate drivers and assigns the rider 101 to the highest bidding driver, as 
As to claim 11, Asghari teaches the device of claim 10 as discussed above. 
Asghari further teaches:
receiving a ride request comprising a definition of a starting position and a destination position; (para 40 “As illustrated in FIG. 1A, a rider 101 sends a ride request to the server 104 via a rider mobile device 102 of the rider 101. The ride request includes a rider location, a rider destination, and a rider wait time. The server 104 receives the ride request from the rider mobile device 102.”)
automatically comparing the ride request with a predefined route of the transportation vehicle; (para 31 “The algorithm allows the riders and drivers to define their profiles. For example, from the riders' side: wait no more than 5 minutes, and from drivers' side: drive at most 4 hours/100 miles during the day, etc. 3) The profiles of the drivers and riders are matched automatically by the algorithm, enabling maximum possible gain for drivers, riders and the service provider; and 4) The algorithm enables dynamically re-routing of drivers as new requests enter the system with minimum cost to the driver's and riders constraints.” para 43 “each driver mobile device 106 performs a branch-and-bound algorithm that conducts an exhaustive search to determine whether the driver can fit a new request into the driver's current scheduling.” Para 93 “The process of the driver mobile device determining a bid is illustrated in FIGS. 5A-5D. The potential rider 502 has a rider location 506, and the driver 504 has a current driver location 510, as shown in FIG. 5A. The potential rider 502 would like to go from the rider location 506 to 
depending on a result of the comparison automatically deciding whether or not the ride request will be submitted to the user based on a predefined reference.(para 42 “As illustrated in FIG. 1C, each of the driver mobile devices 106 submits its bid to the server 104. Accordingly, the server 104 collects all the bids from the driver mobile devices 106 of the candidate drivers and assigns the rider 101 to the highest bidding driver, as illustrated in FIG. 1D.” para 43 “The server 104 simply selects the driver who generates the highest profit, and the rider 101 is assigned to that driver.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Asghari et al. referred herein as Asghari (U.S. Patent Application Publication No. .

As to claim 7, Asghari teaches all the limitations of claim 1 as discussed above. 
Asghari does not teach:
automatically determining an arrival at the starting position: and in response thereto, starting a route calculation from the starting position to the destination position
However, Ruys teaches:
automatically determining an arrival at the starting position: and in response thereto, starting a route calculation from the starting position to the destination position (para 140 “Once a trip is accepted and/or won by a driver, the navigation device 200 will automatically calculate a route to the pick-up location and provide guidance to the driver. This is shown, for example, in FIG. 12. The arrival of the vehicle at the pick-up location can be indicated by the driver selecting the "arrived at pick up" icon 428, again as shown in FIG. 12. It is also contemplated, however, that the arrival of the vehicle at the pick-up location may be determined automatically at the server 10, and a message indicative thereof being sent to the navigation device 200. The manner by which the server 10 can automatically detect the arrival and/or departure of a vehicle from a particular location will be described in more detail below.” And para 141 “When the vehicle reaches the pick-up location (A), the navigation device 200 will display the screen shown in FIG. 13. The user will, at this point, get into the vehicle and if a drop-off location has not yet been provided, i.e. in the original vehicle request, then the driver 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to provide the driver with navigation information after arrival in Asghari as taught by Ruys. Motivation to do so comes from the knowledge well known in the art that doing so would make the system more accurate in calculating the time and distance for arrival. 
As to claim 8, Asghari teaches all the limitations of claim 1 as discussed above. 
Asghari does not teach:
automatically detecting an arrival at the destination position; and in response thereto, starting a route calculation for continuing the predefined route
However, Ruys teaches:
automatically detecting an arrival at the destination position; and in response thereto, starting a route calculation for continuing the predefined route(para 140 “Once a trip is accepted and/or won by a driver, the navigation device 200 will automatically calculate a route to the pick-up location and provide guidance to the driver. This is shown, for example, in FIG. 12. The arrival of the vehicle at the pick-up location can be indicated by the driver selecting the "arrived at pick up" icon 428, again as shown in FIG. 12. It is also contemplated, however, that the arrival of the vehicle at the pick-up location may be 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to duplicate the steps of claim 9 (see In re Harza, 274 F.2d 669,124 USPQ 378 (CCPA 1960) (MPEP 2144.04 [R-08.2017] “Duplication of Parts”). The duplication of presenting a route to the driver over and over has no patentable significance. Motivation to do so comes from the knowledge well known in the art that doing so would make the system more accurate in calculating the time and distance for arrival.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asghari et al. referred herein as Asghari (U.S. Patent Application Publication No. 2019/0370922) in .

As to claim 9, Asghari teaches all the limitations of claim 1 as discussed above. 
Asghari does not teach:
wherein the ride request also comprises a desired time of departure at the starting position  and/or a categorization of the person of the fellow passenger
However, Hummel teaches:
wherein the ride request also comprises a desired time of departure at the starting position (para 73 “More particularly, a passenger can generate a request for a ride using a suitable user interface presented on, for example, a display of the passenger device 130. The request can include an origin, a destination, a pickup window of time when the passenger needs to be picked up, an arrival window of time when the passenger needs to reach the destination, the amount of time the passenger can wait before learning if a ride is available, a maximum bid, and/or other information. The request can be communicated to the ride share platform from the passenger device 130, for example, over a network.”)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to indicate the time the in which the passenger requires the ride in Asghari as taught by Hummel. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly by accommodating user’s needs at a specific time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628